DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-22 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-22 of copending Application No. 17/474,112 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diethart (US 2015/0167220).
Regarding claim 1, Diethart figure 7 teaches an apparatus for cleaning a fabric article (1 textile portion), wherein the apparatus comprises: 
an emitting header (12 nozzles) that emits fluid towards the fabric article.[0069] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a suction header that suctions the fluid emitted by the emitting header and wherein the suction header and the emitting header are parallel to each other and separated from each other by a space as Diethart teaches a nozzle and a suction device may be arranged along an axis as well as offset from the axis in opposite areas of the stretching surface elements.[0028]
Therefore, modified Diethart suggests the space is configured for positioning the fabric article in the space so that fluid emitted by the emitting header flows through the fabric article towards the suction header.
Regarding claim 2, Diethart teaches fluid and/or a detergent is introduced into the holding device 10 thereby reading on the fluid emitted by the emitting header is at least one of: water, detergent, steam, dry air, dry cleaning liquid, and deodorant.[0069]
Claims 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diethart (US 2015/0167220), as applied to claim 1, and in further view of Prushinskiy (US 2018/0100262).
Regarding claim 3, Diethart is silent to the emitting header and the suction header are configured to move relative to the fabric article.
Prushinskiy is directed towards an apparatus wherein figure 4 teaches the nozzle assembly 50 may be provided to be movable.[0071]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a movable nozzle assembly as taught in Prushinskiy to provide a uniform spray.[0071]
Regarding claim 4, Prushinskiy teaches the nozzle assembly 450 may be movably provided to spray washing water and ultrasonic waves evenly over the entire laundry.  The nozzle assembly 450 may be arranged to linearly reciprocate in a direction perpendicular to the direction in which the ultrasonic spraying nozzles 452 are arranged thereby suggesting the emitting header and the suction header are configured to move relative to each other.[0106]
Regarding claim 5, Prushinskiy figure 11 teaches the nozzle assembly 450 may include a cleaning brush 452a thereby reading on the emitting header comprises a cleaning component.[0108]
Regarding claim 6, Prushinskiy figure 11 the nozzle assembly 450 may be movably provided to spray washing water and ultrasonic waves evenly over the entire laundry.  The nozzle assembly 450 may be arranged to linearly reciprocate in a direction perpendicular to the direction in which the ultrasonic spraying nozzles 452 are arranged.[0106] Prushinskiy further teaches figure 11 teaches the nozzle assembly 450 may include a cleaning brush 452a thereby reading on the cleaning component is at least one of: an ultrasonic transducer, a rotating brush, pressurized liquid jets, a mixture of an air-liquid jet, and mechanical vibrators.[0108]
Regarding claim 7, Prushinskiy figure 11 teaches the nozzle assembly 450 may include a cleaning brush 452a thereby reading on the cleaning component is configured for at least one of: creating mechanical vibration, creating cavitation, and brushing the fabric article.[0108]
Regarding claim 8, Prushinskiy teaches driving unit 60 to move the nozzle assembly 50.  The driving unit 60 may include a motor 61 to convert an electric force into a mechanical rotational force through electromagnetic induction, a driving pulley 62 connected to the motor 61 to rotate, a driven pulley 63 for idle rotation, and a belt 64 wound around the driving pulley 62 and the driven pulley 63 and having a fixed portion (not shown) fixed to the nozzle assembly 50.  The motor 61 may cause the nozzle assembly 50 to reciprocate linearly while rotating in the forward and reverse directions.[0074] As the driving unit and claimed rollers serve the same purpose, they are art recognized  suitability for an intended purpose.(MPEP 2144.07)
Regarding claim 9, Prushinskiy teaches nozzle assembly 450 may further include a suction nozzle 453 thereby reading on the suction header comprises a suction nozzle.[0108]
Regarding claim 10, Prushinskiy teaches a hot air supply unit 395 to supply hot air to the hot air spraying nozzle 353 thereby suggesting the emitting header comprises a dry air conduit and the suction header comprises a suction nozzle, and wherein the emitting header and the suction header are configured to move relative to each other so that the dry air conduit and the suction nozzle are aligned with each other during a drying procedure.[0101]
Regarding claim 11, Prushinskiy teaches screen 40 includes a bottom screen 42 and a top screen 41 thereby suggesting the suction header comprises rollers and a screen, wherein the screen is configured for directly contacting the fabric article, such that the screen is disposed between the rollers and the fabric article.[0066]
Claims 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prushinskiy (US 2018/0100262), and in further view of Doh (US 2013/0198970).
Regarding claim 12, Prushinskiy figure 9 teaches a washing appliance for cleaning a fabric article, wherein the washing appliance comprises: 
a detergent compartment (25 detergent dispenser); 
a pump (370 water pump); 
a water compartment (372 water supply pipe); 
an emitting header (350 nozzle assembly, 352 wash water spraying nozzle) that emits fluid towards the fabric article, wherein the pump is configured to pump the fluid to the emitting header; 
a suction header (453 suction nozzle) that suctions the fluid emitted by the emitting header, wherein the suction header and the emitting header are parallel to each other and separated from each other by a space; 
a screen (40, 41, 42) disposed between the emitting header and the suction header; and 
a servo motor (61) in communication with at least one of the emitting header and the suction header, 
wherein the appliance is configured so that the fabric article is disposed in the space between the emitting header and the suction header during a cleaning procedure.[0066][0074][0096-98]
Prushinskiy is silent to a control system monitor.
Doh is directed towards a washing appliance having a controller  be configured to control all courses that can be realized by the washing machine.[0126]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a controller as taught in Doh to control all courses that can be realized by the washing machine.
Regarding claim 13, Prushinskiy teaches a washing water spraying nozzle 352 provided in the nozzle body 351 to spray washing water thereby reading on the fluid emitted by the emitting header is at least one of: water, detergent, steam, dry air, dry cleaning liquid, and deodorant.[0096]
Regarding claim 14, Prushinskiy figure 4 teaches the nozzle assembly 50 may be provided to be movable thereby reading on the emitting header and the suction header are configured to move relative to the fabric article.[0071]
Regarding claim 15, Prushinskiy teaches the nozzle assembly 450 may be movably provided to spray washing water and ultrasonic waves evenly over the entire laundry.  The nozzle assembly 450 may be arranged to linearly reciprocate in a direction perpendicular to the direction in which the ultrasonic spraying nozzles 452 are arranged thereby suggesting the emitting header and the suction header are configured to move relative to each other.[0106]
Regarding claim 16, Prushinskiy figure 11 teaches the nozzle assembly 450 may include a cleaning brush 452a thereby reading on the emitting header comprises a cleaning component.[0108]
Regarding claim 17, Prushinskiy figure 11 the nozzle assembly 450 may be movably provided to spray washing water and ultrasonic waves evenly over the entire laundry.  The nozzle assembly 450 may be arranged to linearly reciprocate in a direction perpendicular to the direction in which the ultrasonic spraying nozzles 452 are arranged.[0106] Prushinskiy further teaches figure 11 teaches the nozzle assembly 450 may include a cleaning brush 452a thereby reading on the cleaning component is at least one of: an ultrasonic transducer, a rotating brush, pressurized liquid jets, a mixture of an air-liquid jet, and mechanical vibrators.[0108]
Regarding claim 18, Prushinskiy figure 11 teaches the nozzle assembly 450 may include a cleaning brush 452a thereby reading on the cleaning component is configured for at least one of: creating mechanical vibration, creating cavitation, and brushing the fabric article.[0108]
Regarding claim 19, Prushinskiy teaches driving unit 60 to move the nozzle assembly 50.  The driving unit 60 may include a motor 61 to convert an electric force into a mechanical rotational force through electromagnetic induction, a driving pulley 62 connected to the motor 61 to rotate, a driven pulley 63 for idle rotation, and a belt 64 wound around the driving pulley 62 and the driven pulley 63 and having a fixed portion (not shown) fixed to the nozzle assembly 50.  The motor 61 may cause the nozzle assembly 50 to reciprocate linearly while rotating in the forward and reverse directions.[0074] As the driving unit and claimed rollers serve the same purpose, they are art recognized  suitability for an intended purpose.(MPEP 2144.07)
Regarding claim 20, Prushinskiy teaches nozzle assembly 450 may further include a suction nozzle 453 thereby reading on the suction header comprises a suction nozzle.[0108]
Regarding claim 21, Prushinskiy teaches a hot air supply unit 395 to supply hot air to the hot air spraying nozzle 353 thereby suggesting the emitting header comprises a dry air conduit and the suction header comprises a suction nozzle, and wherein the emitting header and the suction header are configured to move relative to each other so that the dry air conduit and the suction nozzle are aligned with each other during a drying procedure.[0101]
Regarding claim 22, Prushinskiy teaches screen 40 includes a bottom screen 42 and a top screen 41 thereby suggesting the suction header comprises rollers and a screen, wherein the screen is configured for directly contacting the fabric article, such that the screen is disposed between the rollers and the fabric article.[0066]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711